AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                               FILED
                                                                                                                   DEC 0 5 2018
                                     UNITED STATES DISTRICT Co

              UNITED STATES OF AMERICA
                                v.
               Bogart Richard Hernandez-Vargas
                                                                           Case Number:         l 7-cr-02663-JAH-l

                                                                        Chloe S. Dillon Federal Defenders
                                                                        Defendant's Attorney
REGISTRATION NO.                63528298

D -



 D     was found guilty on count( s)

    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                      Nature of Offense                                                                  Number(s)
21 USC 952, 960                      IMPORTATION OF METHAMPHETAMINE                                                        I




       The defendant is sentenced as provided in pages 2 through                  3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count( s)

 D     Count(s)                                                is              dismissed on the motion of the United States.


       Assessment:   $100. 00
 IZl


 IZl   Fine waived              D      Forfeiture pursuant to order filed                                          , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                        December 3 2018




                                                                    /   HON.      John A. Houston
                                                                              ITED STATES DISTRICT JUDGE


                                                                    \


                                                                                                                     17-cr-02663-JAH-1
  AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case


    DEFENDANT:                      Bogart Richard Hernandez-Vargas                                                                Judgment - Page 2 of3
    CASE NUMBER:                    l 7-cr-02663-JAH-l




                                                                     PROBATION
The defendant is hereby sentenced to probation for a term of:
Four years.



     The defendant shall report to the probation office within 72 hours from the date of sentencing.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of probation, unless otherwise ordered by court.

          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
       substance abuse.       (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense.        (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence.           (Check if applicable.)

             If this judgment imposes a fine or a restitution obligation, it shall be a condition of probation that the defendant pay any such fine
     or restitution in accordance with the Schedule of Payments set forth in this judgment.

             The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.

                                             STANDARD CONDITIONS OF PROBATION

     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;

     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
             observed in plain view of the probation officer;
     11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
             the court; and
     13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record o r
             personal history o r characteristics and shall permit the probation officer to make such notifications and t o confirm t h e defendant's compliance
             with such notification requirement.




                                                                                                                                      l 7-cr-02663-JAH-1
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:                Bogart Richard Hemandez-Vargas                                               Judgment - Page 3 of 3
CASE NUMBER:               l 7-cr-02663-JAH-l




                                     SPECIAL CONDITIONS OF PROBATION


    I.    Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
          Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
          or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
          revocation; the defendant shall warn any other residents that the premises may be subject to searches
          pursuant to this condition.

    2.    Not enter or reside in the Republic of Mexico without permission of the court or probation officer.


    3.    Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
          directed by the probation officer.      Allow for reciprocal release of information between the probation
           officer and the treatment provider. May be required to contribute to the costs of services rendered in            an

           amount to be determined by the probation officer, based on ability to pay.


    4.    Be monitored for a period of 18 months, with the location monitoring technology at the discretion of the
          probation officer. The offender shall abide by all technology requirements as directed by the Court and/or
          probation officer. The costs of the program are waived.

          In addition to other court-imposed conditions of release, the offender's movement in the community shall
          be restricted as specified below:

          You are restricted to your residence at all times except for employment; education; religious services; medical,
          substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
          activities as preapproved by the probation officer.


     5.    Complete 200 hours of community service in a program approved by the probation officer.


     6.    Conduct at least six outreach programs at southwestern high school or other educational facility for two
           years.


     7.    Participate in a program of mental health treatment as directed by the probation officer, take all
           medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
           permission.    The court authorizes the release of the presentence report and available psychological
           evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
           release of information between the probation officer and the treatment provider. May be required to
           contribute to the costs of services rendered in an amount to be determined by the probation officer, based
           on ability to pay.


     8.    Report all vehicles owned or operated, or in which you have an interest, to the probation officer.




                                                                                                         17-cr-02663-JAH-1
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case


DEFENDANT:            Bogart Richard Hernandez-Vargas   Judgment - Page 4 of3
CASE NUMBER:          17-cr-02663-JAH-1




II
II
II




                                                         l 7-cr-02663-JAH-l
